Citation Nr: 0518227	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for facial bone fracture, 
deformity, right eye ptosis and scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
March 1968.

This case comes before the Board of Veterans' Appeals 
("Board") from a March 2003 rating decision by the 
Nashville, Tennessee Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") denying service 
connection for the above claim.  


FINDINGS OF FACT

1.	The veteran has been notified of all the evidence and 
information required to substantiate his claims, and all 
identified evidence relevant to the claims addressed in this 
decision has been obtained.

2.	There is no competent evidence showing the veteran 
suffered a facial bone fracture, deformity, right eye ptosis 
and scar during service and there is no medical evidence 
linking these conditions to his military service.


CONCLUSION OF LAW

The veteran did not incur a facial bone fracture, deformity, 
right eye ptosis and scar as a result of his military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002) 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested service connection for a facial bone 
fracture, deformity, right eye ptosis and scar, stating that 
a car fell on him in May/June 1966 while he was home on leave 
from basic training.  The Board has reviewed all the evidence 
in the veteran's claims folder, which includes, but is not 
limited to:  service records; service medical records 
("SMRs"); VA medical treatment records; private medical 
records; his contentions; a photograph of the veteran; a 
statement from [redacted] [redacted]; and reports from South Fulton 
Medical Center, Baptist Hospital East, Fort Sanders Hospital, 
and the VA Medical Center, Decatur (Atlanta), Georgia, all 
showing they do not have any records pertaining to the 
veteran.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. §3.303(a) 
(2004).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.  Service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a) (2004).

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  When a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The veteran contends that he incurred a facial bone fracture, 
deformity, right eye ptosis and scar while home on leave 
after basic training in approximately May or June 1966.  He 
avers that he was working on his father's car at which time 
the car jack failed and the car fell upon him injuring the 
area above and below his right eye.  

In support of his claim, the veteran has submitted a 
statement from [redacted] who had witnessed him being 
pulled from under the car.  Mr. [redacted] described the veteran as 
being bloody over the head and upper body and, possibly, 
unconscious.  Mr. [redacted] drove the veteran to the South Fulton 
Hospital emergency room.  The medical personnel at South 
Fulton cleaned up the veteran, and then sent him by ambulance 
to Ft. McPherson Army Base.  The veteran had been 
hospitalized for one to two days, and returned home to his 
parents with a "bunch of stitches in his head."  The 
veteran also reports treatment for the right eye/facial 
injury at East Tennessee Baptist Hospital in 1975 and Fort 
Sanders Hospital in Knoxville, Tennessee in 1981.

The Board has carefully reviewed the entire record, and finds 
that the history of injury provided by the veteran and Mr. 
[redacted] not supported by evidence and devoid of any probative 
value.  Service medical and personnel records are negative 
for any evidence of injury or treatment of the right 
eye/facial area.  His personnel records do confirm that he 
was on "CASUAL" status from June 10, 1966 to June 27, 1966 
following the completion of basic training at Ft. Benning.  
There is no line of duty report of injury or hospitalization 
records from Ft. McPherson Army Base.  A November 1966 Dental 
Health Questionnaire recorded the veteran's denial of having 
been hospitalized in the preceding five years.  On his March 
1968 separation medical examination, he certified under the 
penalties of making false statements to having no history of 
any of the following: "eye trouble," "head injury,"  
"broken bones," "bone, joint or other deformity," "loss 
of memory or amnesia," and "periods of unconsciousness."  
His physical examination noted 20/20 vision of both eyes, 
that he passed a color vision test, and indicated a 
"NORMAL" clinical evaluation of the head, face, neck, 
scalp, eyes, pupils, and ocular mobility.  He was also given 
a "NORMAL" clinical evaluation of the skin with no 
identifying body marks or scars.

Additionally, the VA Hospital in Atlanta, East Tennessee 
Baptist Hospital and Fort Sanders Hospital (1981) in 
Knoxville, Tennessee have indicated that they have no records 
of treating the veteran.  Post-service medical records from 
R.V. D., M.D. dated from March 1973 to January 1986, do not 
reflect any treatment for, or history of, facial bone 
fracture, deformity, right eye ptosis and scar.  A February 
1999 ophthalmology examination by Dr. D.G.B., O.D., first 
noted the presence of right eye ptosis with a "negative" 
surgical and medical history ("MHX") provided by the 
veteran.  The first medical documentation of the alleged in-
service injury to the eye is reflected in a September 2002 
clinic report from Dr. H.B.M., M.D..  The veteran had 
presented to Dr. H.B.M. requesting that a statement be placed 
in his medical record documenting that he had an injury to 
the right eye in service that caused some deformity and 
scarring.  An October 2002 ophthalmology report from Dr. 
D.G.B. noted a surgical history of right ptosis in 1966 due 
to an injury with an assessment that included long-standing 
posttraumatic right ptosis.

As illustrated above, the current history of injury provided 
by the veteran contradicts the veteran's history of symptoms 
and medical treatment present in his SMRs, as a whole, for 
the relevant time period, however, specifically and most 
compellingly, on his November 1966 Dental Health 
Questionnaire, and his March 1968 separation examination.  
There is no evidence that he was ever treated at Ft. 
McPherson Army Base and/or that a line of duty determination 
was ever generated.  There is no documentation of right eye 
abnormality, in the form of right eye ptosis or any other 
form, until February 1999 which is over three decades 
following the veteran's separation from service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
as evidence, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, and the trier of fact should consider all 
of the evidence including availability of medical records, 
the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any 
other relevant facts).  Based on a preponderance of the 
evidence, the Board finds that the veteran did not incur a 
facial bone fracture, deformity, right eye ptosis and scar 
in-service as claimed.

As such, the Board rejects the history of in-service injury 
as alleged by the veteran as being contradicted by the 
medical and lay evidence of record.  The veteran is deemed 
competent to describe symptoms such as eyelid drooping and 
visual difficulties, but the Board finds that the lay 
statements of such symptoms since service are not credible.  
The veteran and his lay witness are not shown to be competent 
to link any current eye condition to an in-service injury or 
incident.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159 (2004).  The assessment by Dr. 
D.G.B. that the veteran's right eye ptosis is traumatic in 
nature cannot be deemed as competent to establish service 
incurrence in this case as the underlying fact of in-service 
injury has been rejected.  Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (physician's opinion based upon inaccurate 
factual premise has no probative value).  For the foregoing 
reasons, the claim must be denied.

In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine"; however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
evidence simply does not support the veteran's claim for 
service connection.  There is no doubt of material fact to be 
resolved in the veteran's favor.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 ("VCAA"), 
codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002), imposes obligations on VA in terms of its duty 
to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veteran's Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record: (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

The Board finds that VCAA notice requirements have been 
satisfied by virtue of an October 2002 VCAA letter; an 
October 2003 letter, and a March 2004 SOC sent by the 
Nashville RO to the veteran.  Because each provided notice of 
elements (1), (2) and (3), see above, it is not necessary for 
the Board to provide extensive reasons and bases as to how VA 
has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip. Op. at 33 (U.S. 
Vet. App. Apr. 14, 2005).

Finally, with respect to element (4), the Board notes that 
the RO's October 2002 letter informed the veteran to send in 
the evidence needed as soon as possible, or to tell VA 
"about any additional information or evidence that you want 
us to try to get for you."  The October 2003 RO letter 
informed the veteran of additional evidence and/or 
information he was responsible for providing in order to 
substantiate his claim.  The March 2004 SOC cited for the 
veteran, in full, the language of 38 C.F.R. § 3.159(b).  The 
veteran responded by submitting a witness statement from 
[redacted] [redacted] in November 2003 and a completed Form 21-4176 
and two completed Form 21-4142s authorizing the VA to obtain 
medical records on the veteran's behalf. 

Based on the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, at bottom, what the VCAA seeks to achieve is to give 
the veteran notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the veteran 
covering all content requirements was harmless.  See e.g. 
38 C.F.R. § 20.1102 (2004); Mayfield, supra.  The Board also 
notes that the Court's decision in Pelegrini II, held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. §  
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction ("AOJ") 
decision on a claim for VA benefit.  The veteran was provided 
a VCAA letter prior to the initial AOJ determination.  There 
is no indication that any post-adjudicatory aspects of the 
notice complying elements prevented him from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  
Based upon the above, the Board finds that the content and 
timing requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§3.159(b)(1) have been satisfied.
With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The file contains the service medical 
records as a means to substantiate the claim.  A specific 
request was made in October 2003 for all inpatient clinic 
records from Ft. McPherson Hospital from June 1, 1966 to July 
1, 1966.  VA contacted every treatment facility the veteran 
referenced to retrieve his records and received specific 
responses from South Fulton Medical Center, Baptist Hospital 
East, Fort Sanders Hospital, and the Decatur VAMC that 
records of treatment claimed by the veteran do not exist.  
The RO has informed the veteran of its inability to obtain 
these records on his behalf, and advised him that he holds 
the ultimate burden to produce such records.  The RO has 
obtained the veteran's VA clinic records, and the veteran has 
provided all available private treatment records.  There are 
no further outstanding requests to obtain any additional 
records which the veteran has authorized VA to obtain on his 
behalf and are known to exist.  The Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2004).  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.  The Board finds that sufficient evidence of 
record exists to decide the claim on appeal and, as the 
history of injury provided by the veteran has been rejected, 
any further medical examination or opinion would be incapable 
of substantiating the claim.

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no additional purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim. 


ORDER

Entitlement to service connection for facial bone fracture, 
deformity, right eye ptosis and scar is denied.




	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


